     Case 1-19-45522-cec             Doc 63-1        Filed 03/18/20         Entered 03/18/20 18:11:56




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
In Re:
                                                                               Case No.: 1-19-45522-cec
Cecil Haynes,
                                                                               Chapter 11
                                             Debtor.
------------------------------------------------------------------------x

  MOTION FOR APPOINTMENT OF TRUSTEE OR EXAMINER PURSUANT TO 11
                         U.S.C. § 1104(A)

STATE OF NEW YORK                           )
                                            )ss.:
COUNTY OF WESTCHESTER                       )

        I, Solomon A. Frager, Esq. an attorney duly admitted to the practice of law in the Eastern

District of New York, am an associate of the law firm Dorf & Nelson, LLP, attorneys for the

Creditor, U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE C-BASS

MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-MX1 (“U.S. Bank”)

attests as follows:

        1.       U.S. Bank is the current owner and holder of a mortgage encumbering real

property located at: 846 Clarkson Avenue, Brooklyn, New York 11203-2228 (the “Subject

Property”), owned by the Cecil Haynes (the “Debtor”) in fee simple, as well as the underlying

promissory Note dated September 13, 2006 secured thereby (the “Note”).                      The Note was

originally executed by the Debtor in favor of JPMorgan Chase Bank, N.A. (“JPMorgan”) in the

amount of $332,750.00 dated September 13, 2006. A true and correct copy of the Note as

provided to me by my client is attached hereto, as Exhibit “A”.

        2.       In order to collateralize the aforementioned obligation as memorialized in the

Note, the Debtor, on the same day, secure executed, acknowledged and delivered a Mortgage in

favor of JPMorgan in the original principal amount of $325,750.00 encumbering the Subject

                                                         1
    Case 1-19-45522-cec         Doc 63-1       Filed 03/18/20   Entered 03/18/20 18:11:56




Property, which was duly recorded on December 27, 2006 in the Office of the City Register of

the City of New York at CRFN: 2006000704821 (the “Mortgage”). A true and correct copy of

the Mortgage as recorded in the land records is attached hereto, as Exhibit “B”.

       3.      Subsequently, JPMorgan duly transferred and assigned the Note and Mortgage to

U.S. Bank via purchase and delivery of the original Note and the execution of an Assignment of

Mortgage dated December 11, 2009 and duly recorded on February 9, 2010 in the Office of the

City Register of the City of New York at CRFN:             2010000046910 (the “Assignment of

Mortgage”). A true and correct copy of the Assignment of Mortgage as recorded in the land

records is attached hereto, as Exhibit “C”.

       4.      According to my review of the records, as provided by U.S. Bank, the Debtor

defaulted under the terms of the Note and Mortgage by failing to make the payments due and

owing on August 1, 2010, and all payments thereafter. U.S. Bank then exercised its right to

accelerate the entire principal amount due and owing, together with accrued interest, unpaid late

charges, advances made by U.S. Bank, and costs and fees.

       5.      For the reasons that follow, this Court should grant U.S. Bank’s motion for an

appointment of a trustee or examiner in this proceeding to prevent the debtor from committing

deceiving both this Court and its creditors.

                                          ARGUMENT

       6.      A trustee or examiner should be appointed in this Chapter 11 proceeding to

prevent the Debtor from concealing assets.

       7.      Pursuant to 11 U.S.C. § 1104(a)(1):

             (a) At any time after the commencement of the case but before
             confirmation of a plan, on request of a party in interest or the United
             States trustee, and after notice and a hearing, the court shall order the
             appointment of a trustee--

                                                  2
     Case 1-19-45522-cec         Doc 63-1     Filed 03/18/20       Entered 03/18/20 18:11:56




                        (1) for cause, including fraud, dishonesty, incompetence, or
                        gross mismanagement of the affairs of the debtor by current
                        management, either before or after the commencement of the
                        case, or similar cause, but not including the number of
                        holders of securities of the debtor or the amount of assets or
                        liabilities of the debtor; or
                        (2) if such appointment is in the interests of creditors, any
                        equity security holders, and other interests of the estate,
                        without regard to the number of holders of securities of the
                        debtor or the amount of assets or liabilities of the debtor.

       8.      As outlined above, 11 U.S.C. § 1104(a) mandates appointment of a trustee or

examiner when the court finds “cause” or the appointment of a trustee is in the interest of the

creditors. In re Sullivan, 108 B.R. 555, 557 (Bankr. E.D. Pa.1989).

       9.      A final decision as to whether a Court should appoint a Chapter 11 trustee or

examiner       rests       within      the       sound         discretion   of      the     court.

In re H & S Transp. Co., 55 B.R. 786, 790–91 (Bankr. M.D. Tenn. 1982)

       10.     In that regard, a Bankruptcy Court has authority to appoint a Chapter 11 Trustee

to prevent dishonesty, incompetence or gross mismanagement of a debtor in possession.

In re Russell, 60 B.R. 42, 47–48 (Bankr. Ark.1985); Petit v. New England Mort. Servs., 182 B.R.

64, 69 (D. Me. 1995).

       11.     The case law supports the appointment of a trustee or examiner when the debtor

fails to disclose material information regarding their finances or fails to provide accurate

information about their ownership interests. In Re Celeritas Tech. LLC, 446 B.R. 514, 518-19

(Bankr. D. Kan. 2011).

       12.     Indeed, if the facts of a case support appointment of Chapter 11 trustee, the court

has no discretion other than to appoint the trustee. See id.




                                                  3
        Case 1-19-45522-cec           Doc 63-1       Filed 03/18/20       Entered 03/18/20 18:11:56




           13.     In this case, it is clear that the appointment of a trustee is necessary both for cause

and for the protection of all creditors.

           14.     The debtor has consistently misrepresented his income to the Bankruptcy Court.

In the prior bankruptcy titled In re Haynes, Case No.:18-44538 (the “Prior Bankruptcy”), the

debtor initially filed inaccurate schedules, which excluded several of his bank accounts.

           15.     Upon the submission of a modification application by the debtor, U.S. Bank

became aware of the debtor’s concealment and misrepresentations. So, U.S. Bank demanded that

the Debtor amend his schedules to include the actual correct information.

           16.     In response to U.S. Bank’s demands, on or about June 12, 2019, the Debtor filed

amended schedules, which listed the following bank accounts:

                       a. Santander Bank (Account ending 2222) - $65,473.03

                       b. TD Bank (Account ending 6626) - $117,791.78

                       c. Chase Bank (Account ending 8948) - $5,667.96

                       d. Bank of America (Account ending 8334) - $13,720.99

                       e. Santander (Account ending 2935) - $61,264.96

                       f. Bank of America (Account ending 3787) - $600.971

           17.     In addition, the debtor listed the following retirement account:

                       a. Chase - $260,000.00

           18.     The aforesaid accounts (excluding the retirement account) totals $267,519.69 in

cash reserves.

           19.     However, in the Schedules filed for the current matter filed on September 13,

2019, the debtor intentionally and fraudulently excludes several bank accounts and assets that



1
    True and correct Copies of the Amended Schedules dated June 12, 2019 are annexed hereto as Exhibit “D”.

                                                         4
     Case 1-19-45522-cec          Doc 63-1   Filed 03/18/20    Entered 03/18/20 18:11:56




were included in his schedules only a few months prior. Indeed, the debtor lists only $76,799.45

in liquid cash assets compared to the $267,519.69 listed in June 2019.

       20.     The aforesaid concealment is evidence of the debtor’s intention to perpetuate a

fraud on this court and deceive his creditors. Indeed, it is clear and obvious that the debtor is

intentionally concealing approximately $190,720.24 in cash reserves from the Bankruptcy Court

and his creditors.

       21.     In addition, the monthly operating reports report monthly rental income in the

amount of $5,700.00. True and correct copies of the Debtor’s Monthly Operating Reports are

annexed hereto as Exhibit “E”.

       22.     However, according to the Debtor’s amended Schedule I, filed in the prior

bankruptcy, the debtor’s monthly rental income is $8,075.00. A true and correct copy of the

Schedule I filed on December 07, 2018 is annexed hereto as Exhibit “F”.

       23.     That amounts to a discrepancy of $2,375.00 per month. Given the debtor’s prior

concealments, it is suspected that the debtor might also be shielding monthly rental income from

the court’s purview. Accordingly, an examiner or trustee is required to ensure that the debtor is

reporting accurate information.

       24.     For these reasons, U.S. Bank respectfully requests an Order: (i) pursuant to 11

U.S.C. § 1104(a) appointing a trustee or examiner to oversee the bankruptcy estate and (ii) for

any such further relief as this court deems just and proper.


Dated: Rye, New York
       March 18, 2020


                                                      _____________________________
                                                      Solomon A. Frager



                                                 5
